Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the pad".  There is insufficient antecedent basis for this limitation in the claim.  The “pad” is recited in claim 10, as such, claim 12 has been examined as dependant on claim 10.
Claim 17 recites the limitation "the faceplate".  There is insufficient antecedent basis for this limitation in the claim.  
Claim 20 recites the limitation "the  head plate".  There is insufficient antecedent basis for this limitation in the claim.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 9, 14-15,  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
Jaworski et al. (US 6381408).
Jaworkski discloses [Fig. 1] in reference to claim:
1.  A plug-in oil diffuser device 10, comprising: 
a) a housing 12 ;  
b) a plug 28 extending from the housing 12 and configured to be plugged into a wall electrical 
outlet;  
c) a non-plastic faceplate 16 removably coupled to the housing;  
d) the non-plastic faceplate having cavity 17 therein with an opening to receive at least 
a portion 14 of the housing;  and 
e) an annular insert 20 disposed in the opening of {within} the non-plastic faceplate and having an exterior secured to {within} the opening of the non-plastic faceplate and an interior removably secured 
14.  The device in accordance with claim 1, wherein the non-plastic faceplate is ceramic. 
	
 
2.  The device in accordance with claim 1, further comprising: a notch and tab formed between the exterior of the annular insert  220 and the opening of the non-plastic faceplate with the tab extending into the notch. 
    PNG
    media_image1.png
    461
    605
    media_image1.png
    Greyscale

 



    PNG
    media_image2.png
    461
    735
    media_image2.png
    Greyscale

 

    PNG
    media_image3.png
    461
    735
    media_image3.png
    Greyscale

 
6.  The device in accordance with claim 5, wherein the insert 220 and the faceplate 216 are flush with one another at the opening of the faceplate. See above.
 
7.  The device in accordance with claim 1, further comprising: a releasable fastener (friction fit at step flange junction) formed between the interior of the annular insert 220 and the housing. 
 

9.  The device in accordance with claim 1, further comprising: a) a projection A extending from the housing 14 opposite the plug 28, and having an exterior;  b) the non-plastic faceplate 16 removably 

    PNG
    media_image4.png
    658
    997
    media_image4.png
    Greyscale



15.  The device in accordance with claim 1, wherein the non-plastic faceplate has a wall thickness at X greater than a wall thickness of the housing at Z.
 
    PNG
    media_image5.png
    147
    187
    media_image5.png
    Greyscale

 


Claim(s) 17, 18  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel et al. (US 5647052)
	Patel discloses in reference to claim:
17.  A plug-in oil diffuser device, comprising: a) a housing 41;  b) a plug  42 extending from the housing and configured to be plugged into a wall electrical outlet;  c) a face of the housing facing outwardly opposite the plug, the face being vertically oriented (see figure 4);  d) an aperture 46 in the face of the housing ;  e) a heat plate 43 disposed in the housing and electrically coupled to the plug, the heat plate spanning the aperture 46 in the housing and the aperture exposing the heat plate, the heat plate configured to receive an absorbent pad 48 with oil therein, the heat plate being vertically oriented (see Fig. 4);  f) the heat plate abutting an interior of the faceplate 51 around a perimeter of the aperture 46;  and g) a seal 47 disposed between the heat plate and the faceplate configured to resist oil seepage from the pad into the housing. 

    PNG
    media_image6.png
    1148
    784
    media_image6.png
    Greyscale

18.  The device in accordance with claim 17, further comprising: a chamfer in the face at the perimeter of the aperture configured to assist insertion and remove of the pad. Note that no specific structure is associated with the term “chamfer”, only a function, and further note the walls forming the face /perimeter serve to assist insertion and removal of pad 48.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims below are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 5647052) alone or in view of Helf et al. (US 2007/0237498A1) or Wingo et al. (US 2008/0056691A1).






Patel discloses  in reference to claim:
1.  A plug-in oil diffuser device, comprising: 
a) a housing 41;  
b) a plug 42 extending from the housing 41 and configured to be plugged into a wall electrical 
outlet;  
c) a non-plastic faceplate 51removably coupled to the housing;  
d) the non-plastic faceplate having cavity R therein with an opening to receive at least 
a portion W of the housing;  and 
e) an a insert 47 disposed in the opening of {within} the non-plastic faceplate and having an exterior secured to {within} the opening of the non-plastic faceplate and an interior removably secured to the housing.  
	Patel does not disclose the annular shape, however the change in shape without functional change is considered an obvious design choice to one of skill in the art. 
14.  The device in accordance with claim 1, wherein the non-plastic faceplate 51 is glass, porcelain or metal. 
	

10.  The device in accordance with claim 1, further comprising: a) a face F of the housing facing outwardly opposite the plug, the face being vertically oriented;  b) an aperture 46 in the face of the housing;  c) a heat plate 43 disposed in the housing and electrically coupled to the plug, the heat plate spanning the aperture in the housing and the aperture exposing the heat plate, the heat plate configured to receive an absorbent pad 48 with oil therein, the heat plate being vertically oriented;  d) 
 
11.  The device in accordance with claim 1, further comprising: a) a face F of the housing facing outwardly opposite the plug, the face being vertically oriented;  b) an aperture 46 in the face of the housing;  c) a heat plate 43 disposed in the housing and electrically coupled to the plug, the heat plate spanning the aperture in the housing and the aperture exposing the heat plate, the heat plate configured to receive an absorbent pad 48 with oil therein, the heat plate being vertically oriented;  d) the heat plate being recessed with respect to the face F;  and e) a chamfer in the face at the perimeter of the aperture configured to assist insertion and remove of the pad. Note that no specific structure is associated with the term “chamfer”, only a function, and further note the walls forming the face /perimeter serve to assist insertion and removal of pad 48.
 
12.  The device in accordance with claim 1, further comprising: a) a light source 44 disposed in the housing and electrically coupled to the plug;  and b) holes 52 in the non-plastic faceplate opposite the opening configured to allow release of fragrance from the pad and light from the light source. 

Patel discloses the claimed invention except  in reference to claim:

3.  The device in accordance with claim 2, wherein the notch and tab between the annular insert and the non-plastic faceplate includes tabs disposed in notches;  and wherein the tabs and notches are arranged non-symmetrically to form a keyed fit with a single orientation between the insert and the non-plastic 
	Helf discloses a similar dispensing device including a faceplate and housing connected to each other using cooperating asymmetric tabs and notches such that a keyed fit single orientation is provided. It would have been obvious to modify the snap-fit construction taught by Patel to include an asymmetric configuration as taught by Helf to provide a keyed fit to easily maintain the designed orientation of the faceplate.  

8.  The device in accordance with claim 7, wherein the releasable fastener formed between the interior of the annular insert and the exterior of the projection of the housing comprises a threaded fastener with exterior screw threads formed on the projection and interior screw threads formed in the 
insert. 
	Wingo discloses a similar dispenser wherein the volatile reservoir is attached to the housing using a threaded coupling as claimed. As Patel discloses that different means for attaching the faceplate 51 are contemplated one of skill in the art would find it obvious to use known means of attaching such as the taught threaded coupling of Wingo in the device of Patel to promote the refillable nature of Patel. 


 13.  The device in accordance with claim 1, further comprising: a) a light source 44 disposed in the housing and electrically coupled to the plug;  b) at least a portion W of the housing, including a portion disposed inside the non-plastic faceplate, is at least translucent and configured to pass light from the light source therethrough;  and holes 52 in the non-plastic faceplate opposite the opening configured to allow release light from the light source.  Patel discloses Just as with the other elements of the 

16.  The device in accordance with claim 1, wherein the faceplate has a weight greater than a remaining weight of the device without the faceplate.  Applicant discloses that the claimed invention functions equally well with the majority of the weight in the device or in the faceplate, as such one of skill in the art would have found it an obvious matter of design choice to choose a faceplate that has a weight greater than the device or vice-versa. 

19.  The device in accordance with claim 17, further comprising: c) a non-plastic faceplate 51(glass or porcelain or metal) removably coupled to the housing;  d) the non-plastic faceplate having cavity therein with an opening to receive at least a portion of the housing;  and e) an annular insert disposed in the opening of the non-plastic faceplate and having an exterior secured to the opening of the non-plastic faceplate and an interior removably secured to the housing.  
	Patel discloses the claimed invention except with respect to the claimed annular shape.  As a change in shape without any functional change is generally considered within the level of the routineer, it would have been an obvious design choice to provide the Patel device in an annular shape.

Regarding claim 20, see the above explanation regarding repeated individual limitations mutatis mutandis. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tsc